Balio, J.
(dissenting). I respectfully dissent. The New York State Driver’s Manual, which is issued to every applicant for a learner’s permit or driver’s license, instructs drivers who are preparing to turn left at an intersection to “[k]eep your wheels straight to avoid being pushed into oncoming traffic should a rear-end collision occur” (New York State Dept of Motor Vehicles, Driver’s Manual, at 40 [Feb. 1997 revision]). Defensive driving courses likewise instruct drivers to “[k]eep wheels pointing straight ahead” before making a left turn (American Assn Of Retired Persons, 55 Alive Student Workbook, at 34 [ed IV]). The fact that a vehicle if pushed will continue in the direction that its wheels are turned is a commonly understood principle of physics. Under the circumstances, plaintiffs raised an issue of fact whether it was foreseeable that a vehicle stopped in a traffic lane waiting to turn left with its front wheels prematurely angled to make the turn, if struck in the rear, would be pushed into oncoming traffic. To conclude as a matter of law that it was not foreseeable that “a vehicle, lawfully stopped and waiting in traffic to make a left turn across traffic,” might be struck from behind (Murphy v Spickler, 224 AD2d 814, 815) defies common experience. I additionally note that the cases relied upon by the Third Department in Murphy do not involve the issue of tires that were prematurely angled before turning left (see, Barnes v Lee, 158 AD2d 414; Viegas v Esposito, 135 AD2d 708, lv denied 72 NY2d 801; Sciocchetti v Trichilo, 127 AD2d 958; Stenson v Teschmacher, 15 AD2d 787). The instructions in the Driver’s Manual set forth the reasonable and proper procedures in preparing for and executing a left turn. A jury is entitled to determine whether the failure to operate a vehicle in accordance with those procedures constitutes negligence. Thus, I would reverse the order, deny the motion and reinstate the complaint. (Appeal from Order of Supreme Court, Erie County, Fahey, J. — Summary Judgment.) Present — Green, J. P., Pine, Wisner, Hurlbutt and Balio, JJ.